Beckworth, Judge:
Counsel for the respective parties have submitted these cases for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed AD ADA WPK PT (Import Specialist’s Initials) by Import Specialist A. Dworken A. DeAngelis W. P. Kouba P. T. Tutone (Import Specialist’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof, and assessed with duty at the rate of 30% ad valorem under Par. 371, Tariff Act of 1930, consists of inner tubes similar in all material respects to those the subject of Seedman International Corp., et al. v. United States, C.D. 3285, wherein it was held that such merchandise is properly dutiable at 15% ad valorem under Par. 216, Tariff Act of 1930, as modified by T.D. 51802.
*64IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 3285 be incorporated in these cases, and that the protests enumerated on Schedule “A” attached hereto be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
In view of this stipulation and on the authority of the decision cited, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the import specialists on the invoices accompanying the entries covered by the protests enumerated on schedule A, attached 'hereto and made a part hereof, is properly dutiable at 15 per centum ad valorem under paragraph 216 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as articles in part of carbon.
To that extent the protests are sustained. As to all other claims, they are overruled. Judgment will be entered accordingly.